ALMON, Judge.
On October 30, 1973, appellant was convicted by a jury of the offense of assaulting a police officer with a deadly instrument while in performance of his duties. The next day he was sentenced to serve fourteen years in the penitentiary. He gave notice of appeal the same day he was sentenced. There was no motion for a new trial and no extensions of time appear in the record.
The record was not filed in this court until June 18, 1974, two hundred and thirty days after notice of appeal was given. The appellant is not indigent. The State has filed a timely and meritorious motion to dismiss the appeal. Relf v. State, 267 Ala. 3, 99 So.2d 216, and Seibert v. State, 53 Ala.App. 229, 298 So.2d 649, cert. denied 292 Ala. 748, 298 So.2d 652.
Motion granted; record stricken; appeal dismissed.
All the Judges concur.